United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, TOWNSEND
CARRIER ANNEX, San Francisco, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0856
Issued: July 26, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 8, 2017 appellant, through counsel, filed a timely appeal from a January 24,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish that she developed
an occupational disease causally related to factors of her federal employment.
FACTUAL HISTORY
On January 4, 2016 appellant, then a 61-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that on January 4, 2016 she first became aware that her right
arm and shoulder pain was due to factors of her federal employment duties.3 In her
accompanying statement, appellant noted that she performed repetitive movements with her right
arm and shoulder while casing and pulling down mail on her route. She noted that she had
worked at the employing establishment for 31 years. Appellant reported that she was currently
performing limited duty, working only three hours a day, but continued to case and pull down
her route.
Appellant submitted a report dated June 15, 2004 from Dr. Kathryn Raphael, a Boardcertified internist. Dr. Raphael noted at the time of this report that appellant had worked as a
letter carrier for more than 10 years. At that point, appellant attributed her right shoulder
condition to an increased volume of mail on her new route. She asserted that she was carrying
heavier buckets of mail weighing 10 to 25 pounds each. Dr. Raphael diagnosed right shoulder
impingement resolved and mild chronic right shoulder pain of unclear etiology. She found that
appellant was performing her full duties and had reached maximum medical improvement.
In a letter dated January 14, 2016, OWCP requested that appellant provide additional
factual and medical evidence in support of her claim for a work-related right shoulder condition.
It afforded her 30 days for a response.
Dr. Michael Hebrard, a Board-certified physiatrist, examined appellant on
January 15, 2016. He diagnosed adhesive capsulitis of the right shoulder and incomplete rotator
cuff tear of the left shoulder. Dr. Hebrard listed appellant’s job duties as repetitive pushing,
pulling, reaching, and lifting at and above shoulder level, grasping, fingering, and pinching
repetitively, squatting, bending, standing, sitting, climbing, and stooping. He noted that she
attributed her right shoulder condition to casing mail requiring the physical activities of reaching
above and below shoulder level, grasping, pinching, and extending her shoulder. Appellant
performed these activities for three hours a day, five days a week. Dr. Hebrard reviewed a
May 27, 2015 magnetic resonance imaging (MRI) scan which demonstrated a torn supraspinatus
tendon, split tears in the subscapularis and infraspinatus tendons, mild glenohumeral capsulitis,
and acromioclavicular joint arthropathy. He opined that appellant’s right shoulder was
aggravated by the conditions of her employment. Dr. Hebrard explained that the physiologic
3

Appellant has filed several prior occupational disease claims and one prior traumatic injury with OWCP. These
claims include: No. xxxxxx232, OWCP accepted for bilateral wrist conditions; No. xxxxxx433, OWCP accepted
for a right knee condition; No. xxxxxx854 OWCP accepted for bilateral hip degenerative joint disease; No.
xxxxxx583 OWCP accepted a left knee condition; No. xxxxxx230 in which OWCP accepted right shoulder
impingement in 1993; and No. xxxxxx871 in which OWCP accepted internal derangement of adhesive capsulitis of
the left shoulder in 2015. These other claims are not part of the present appeal.

2

mechanism of repetitive reaching at and above shoulder level led to repetitive exposure of
impingement of the supraspinatus tendon which was located underneath the acromion. He
further noted that repetitive reaching, pushing, and pulling at and above shoulder level led to
chronic deterioration of the rotator cuff with microscopic tearing and a subsequent full tear of the
supraspinatus tendon.
Appellant responded to OWCP’s request for information on January 23, 2016 and
described her job duties of repetitively sorting and casing letters and flats on both a straight case
and a right wing case. She also noted that she was required to lift trays, buckets of letters, and
flats. Appellant described pulling down her route as pulling, rubber banding, and placing items
in the buckets for delivery. She asserted in 2015 her route was adjusted and increased resulting
in increasing mail volume. Appellant noted that she had been working three hours a day since
November 2012 and prior to November 2010 she was a full-time letter carrier. In regard to her
previous right shoulder claim, she reported that she received no right shoulder treatment after
June 15, 2004.
On January 15, 2016 Dr. Hebrard provided additional work restrictions for appellant’s
three-hour workday including no reaching overhead and no lifting or carrying more than 10
pounds. He completed a note on March 22, 2016 and described her casing activities as including
150 cases for three hours a day at 18 pieces of mail per minute. Dr. Hebrard calculated that
appellant was repetitively reaching more than 500 times within her three-hour workday. He
provided his findings on examination and diagnosed adhesive capsulitis of the right shoulder.
Dr. Hebrard opined that appellant’s diagnosed condition was causally related to her job duties.
By decision dated April 5, 2016, OWCP denied appellant’s occupational disease claim
finding that she had not submitted the necessary medical opinion evidence to establish that her
right shoulder condition was due to her employment activities. It found that Dr. Hebrard’s
reports did not address her previous shoulder condition and had little probative value.
Counsel requested an oral hearing with OWCP’s Branch of Hearings and Review on
April 15, 2016. Appellant testified at the oral hearing, before an OWCP hearing representative,
on November 30, 2016. She described her activities while casing mail as constantly placing
pieces of mail in the appropriate slot. Appellant alleged that she cased between 800 and 1,000
pieces of mail every work morning. She noted that she was restricted to sitting due to her
previously accepted hip claim. Appellant continued to work three hours a day. She received
compensation for the remaining five hours under an accepted right knee claim.
Following the oral hearing, appellant submitted the May 27, 2015 right shoulder MRI
scan. This scan demonstrated a torn supraspinatus tendon, splits in the subscapularis and
infraspinatus tendons, mild glenohumeral capsulitis, and acromioclavicular joint arthropathy. In
a July 23, 2015 report, Dr. Scott M. Taylor, an orthopedic surgeon, noted that appellant
attributed her bilateral shoulder conditions to cumulative trauma from years of lifting and
reaching at work. He reviewed appellant’s right shoulder MRI scan and diagnosed rotator cuff
syndrome.
Dr. Hebrard, in a June 27, 2016 report, addressed causal relationship between appellant’s
employment activities and her hip, knee, and shoulder conditions. He opined that she had an

3

underlying condition of osteoarthritis and that repetitive activities of her job aggravated these
underlying conditions. Dr. Hebrard noted appellant’s reaching and lifting led to aggravation of
her underlying osteoarthritis and joint disease. He opined that her conditions were due to her
employment activities.
By decision dated January 24, 2017, OWCP’s hearing representative found that appellant
had not submitted the necessary rationalized medical opinion evidence to establish causal
relationship between her diagnosed condition and her accepted employment factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an “employee of the United States” within the
meaning of FECA and that the claim was timely filed within the applicable time limitation
period of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.5
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”6 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.
A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.7 Medical rationale includes a physician’s detailed opinion on
the issue of whether there is causal relationship between the claimant’s diagnosed condition and
the implicated employment activity. The opinion of the physician must be based on a complete
factual and medical background of the claim, must be one of reasonable medical certainty, and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and specific employment activity or factors identified by the claimant.8 The

4

Supra note 2.

5

Kathryn Haggerty, 45 ECAB 383, 388 (1994).

6

20 C.F.R. § 10.5(q).

7

T.F., 58 ECAB 128 (2006).

8

A.D., 58 ECAB 149 (2006).

4

belief of a claimant that a condition was caused or aggravated by the employment is insufficient
to establish causal relationship.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that she
developed an occupational disease causally related to factors of her federal employment.
OWCP accepted that appellant’s work duties included repetitive reaching and lifting in
casing and pulling down mail. It denied her claim, however, because the medical evidence of
record is insufficient to establish that appellant developed her claimed conditions causally related
to factors of her federal employment as a modified mail handler.
Appellant submitted a series of reports from Dr. Hebrard addressing her right shoulder
condition. On January 15, 2016 Dr. Hebrard diagnosed adhesive capsulitis of the right shoulder
and incomplete rotator cuff tear of the left shoulder. He described appellant’s accepted job
duties and opined that appellant’s right shoulder was aggravated by the conditions of her
employment. Dr. Hebrard failed, however, to provide a detailed medical history of her
preexisting right shoulder condition or prior injuries related to the pain in her right shoulder.10
Moreover, he failed to discuss whether her preexisting injury had progressed beyond what might
be expected from the natural progression of that condition.11 While Dr. Hebrard explained how
appellant’s current duties could contribute to her condition, without a clear understanding of her
complicated history of injury, it is unclear whether appellant’s diagnosed conditions were caused
or aggravated by her occupational employment duties, or were due to a preexisting condition, or
to degenerative changes. A well-rationalized opinion is particularly warranted when there is a
history of a preexisting condition.12
In his March 22 and June 27, 2016 report, Dr. Hebrard opined that appellant had an
underlying condition of osteoarthritis and that repetitive job activities aggravated the underlying
conditions. He noted that her reaching and lifting led to aggravation of her underlying
osteoarthritis and joint disease. Dr. Hebrard opined that appellant’s conditions were due to her
employment activities. His findings on causation, however, failed to provide a sufficient
explanation as to the mechanism of injury pertaining to this occupational disease claim as alleged
by appellant, namely, how repetitive reaching and lifting would cause or aggravate her right
shoulder injury.13 Without explaining how physiologically the movements involved in

9

Lourdes Harris, 45 ECAB 545, 547 (1994).

10

E.W., Docket No. 16-1729 (issued May 12, 2017).

11

R.E., Docket No. 14-868 (issued September 24, 2014).

12

E.W., supra note 10; T.M., Docket No. 08-975 (issued February 6, 2009); Michael S. Mina, 57 ECAB
379 (2006).
13

E.W., supra note 10; S.W., Docket 08-2538 (issued May 21, 2009).

5

appellant’s employment duties caused or contributed to her diagnosed conditions, Dr. Hebrard’s
opinion on causal relationship is equivocal in nature and of limited probative value.14
The remaining medical evidence of record is also insufficient to establish appellant’s
claim. The record contains a 2004 report from Dr. Raphael and a July 23, 2015 report from
Dr. Taylor. Dr. Raphael’s 2004 report does not address the central issue of whether appellant’s
right shoulder condition on or after January 4, 2016 is due to factors of her federal employment.
Therefore, this report is insufficient to meet appellant’s burden of proof.15 Dr. Taylor noted that
appellant attributed her bilateral shoulder conditions to cumulative trauma from years of lifting
and reaching at work. An award of compensation may not be based on surmise, conjecture, or
speculation. Neither the fact that appellant’s condition became apparent during a period of
employment nor the belief that her condition was caused, precipitated, or aggravated by her
employment is sufficient to establish causal relationship.16 As Dr. Taylor did not provide his
own opinion on causal relationship between appellant’s condition and her employment, his
report is insufficient to meet appellant’s burden of proof.17
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
developed an occupational disease causally related to factors of her federal employment.

14

See E.W., supra note 10; L.M., Docket No. 14-973 (issued August 25, 2014); R.G., Docket No. 14-113 (issued
April 25, 2014); K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-548 (issued
November 16, 2012).
15

J.C., Docket No. 14-1673 (issued November 14, 2014).

16

D.L., Docket No. 16-1639 (issued May 8, 2017); Joe T. Williams, 44 ECAB 518, 521 (1993).

17

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the January 24, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 26, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

